—In an action to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Lama, J.), dated September 23, 1993, which granted the motion of the defendant Robert L. Weiner to dismiss the complaint insofar as it is *586asserted against him for failure to state a cause of action, and denied the plaintiff’s cross motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff failed to supply any details as to how the alleged fraud was perpetrated, as required by CPLR 3016 (b). Accordingly, because the complaint contained nothing but conclusory assertions of fraud without any facts to support a finding that any fraudulent act was committed, the court properly dismissed the complaint for failing to state a cause of action (see, Penna v Caratozzolo, 131 AD2d 738; Elsky v KM Ins. Brokers, 139 AD2d 691). The plaintiff’s contention that it should be granted leave to replead is without merit since it failed to establish by extrinsic evidence that by repleading it would be able to state a cause of action (see, Penna v Caratozzolo, supra). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.